Case 2:20-cv-02111-BAB Document 21            Filed 08/17/21 Page 1 of 1 PageID #: 740




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

TIMOTHY D. HARRELL                                                            PLAINTIFF

vs.                              Civil No. 2:20-cv-02111

KILOLO KIJAKAZI,                                                             DEFENDANT
Acting Commissioner, Social Security Administration


                                       JUDGMENT

       Comes now the Court on this the 17th day of August 2021, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED, and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.

                                                        /s/Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        U. S. MAGISTRATE JUDGE
